DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the basic shapes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations "the first or of the second limb" in lines 2-3.  There is insufficient antecedent basis for the limitations in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heil et al. (U.S. Application Publication No. 2004/0011794).
Heil discloses a container that can be made of injection molded plastic (par. 36), for storing foodstuffs, comprising a box (102) having a box base (204), a side wall and a generally encircling, upper box periphery (206), which defines a box opening, and further comprising a container lid (104) for at least partially closing the box opening, wherein on an inner side, which is directed toward an inner region of the box, the container lid has a three-dimensional surface structure (712, 714) which comprises a plurality of respectively adjacent hollow bodies (718), whose shape has a respective bottom surface, which is arranged on an inner side of the container lid, a top surface, which is oriented in the direction of the inner region of the box, and a lateral surface, which connects the bottom surface and the top surface to one another, wherein at least part of the hollow bodies are open in the direction of the inner region of the box (Fig. 7), wherein generally all of the hollow bodies are produced, and separated from adjacent hollow bodies, by crosspieces (714) which form the lateral surfaces in basic shapes, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leo et al. (U.S. Application Publication No. 2019/0062011) in view of Heil.
Leo discloses a container (100), for storing foodstuffs, comprising a box (102) having a box base (104), a side wall (106) and a generally encircling, upper box periphery (108), which defines a box opening, and further comprising a container lid (124) for at least partially closing the box opening, wherein on an inner side, which is directed toward an inner region of the box, the container lid has a three-dimensional surface structure which comprises a plurality of respectively adjacent hollow bodies, whose shape has a respective bottom surface, which is arranged on an inner side of the container lid, a top surface, which is oriented in the direction of the inner region of the box, and a lateral surface, which connects the bottom surface and the top surface to one another, wherein at least part of the hollow bodies are open in the direction of the inner region of the box (Fig. 5), wherein the container lid has at least one ventilation opening (158), wherein the container lid has at least one interchangeable filter (130) arranged thereon, which covers the at least one ventilation opening, wherein at least one filter cap (128) is arranged in a releasable manner on an outer side of the container 
Leo fails to teach therein the container is made from plastic.
Heil discloses a container that can be made of injection molded plastic (par. 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container from plastic in order to ensure the container was durable and in order to adjust production costs.

Claims 1, 5, 7-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al. (U.S. Application Publication No. 2019/0084756) in view of Heil.
Maxwell discloses a container (1), for storing foodstuffs, comprising a box (20) having a box base, a side wall and a generally encircling, upper box periphery (Fig. 1), which defines a box opening, and further comprising a container lid (15) for at least partially closing the box opening, wherein on an inner side (at 56), which is directed toward an inner region of the box, the container lid has a three-dimensional surface structure which comprises a plurality of respectively adjacent hollow bodies (110), whose shape has a respective bottom surface, which is arranged on an inner side of the container lid, a top surface, which is oriented in the direction of the inner region of the box, and a lateral surface, which connects the bottom surface and the top surface to one another, wherein at least part of the hollow bodies are open in the direction of the inner region of the box (Fig. 5), wherein the container lid has at least one ventilation 
Maxwell fails to teach therein the container is made from plastic.
Heil discloses a container that can be made of injection molded plastic (par. 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container from plastic in order to ensure the container was durable and in order to adjust production costs.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Fox, III (U.S. Application Publication No. 2018/0192827).
Heil fails to teach wherein the container further comprises at least one basket insert, which can be inserted into, and removed from, the inner region of the box, wherein the basket insert is designed in the form of a sieve.
Fox teaches that it is known in the art to manufacture a food container wherein the container further comprises at least one basket insert (30), which can be inserted into, and removed from, the inner region of the box, wherein the basket insert is designed in the form of a sieve (par. 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Heil with a basket, as taught by Fox, so that liquids could be drained.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733